DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. (US 11237099). This is a statutory double patenting rejection.

Summary of double patenting claims (The differences are bolded and italicized.)
Current application
Patent (US 11237099)
1. An optical detection cell for the detection of inorganic analytes in a fluid sample, the optical detection cell comprising: a detection cell body comprising a microfluidic channel having first and second ends, which is configured to provide an optical detection path for the fluid sample, a first opening for delivering a fluid sample to the microfluidic channel and a second opening for extracting fluid from the microfluidic channel, and first and second UV transparent windows attached respectively to opposing first and second locations of the microfluidic channel; an Ultra-Violet (UV) Light Emitting Diode, LED, proximally positioned to the first transparent window and configured when powered to emit a light at a UV wavelength range of 235.0 nm, which light is at least partially directed to the optical detection path of the microfluidic channel for the exposure of the fluid sample in the microfluid channel; and a light detector proximally positioned to the second transparent window and configured, when powered, for detecting the amount of UV light passing through the exposed fluid sample, the light detector being configured for generating at least one electrical signal having a value corresponding to the light being detected, wherein the UV-LED is configured to be driven by a constant electrical current having a value between 2.5 mA and 13.0 mA
1. An optical detection cell for the detection of inorganic analytes in a fluid sample, the optical detection cell comprising: a detection cell body comprising a microfluidic channel having first and second ends, which is configured to provide an optical detection path for the fluid sample, a first opening for delivering a fluid sample to the microfluidic channel and a second opening for extracting fluid from the microfluidic channel, and first and second UV transparent windows attached respectively to opposing first and second locations of the microfluidic channel; an Ultra-Violet Light Emitting Diode, LED, proximally positioned to the first transparent window and configured when powered to emit a light at a UV wavelength range of 235.0 nm, which light is at least partially directed to the optical detection path of the microfluidic channel for the exposure of the fluid sample in the microfluid channel; and a light detector proximally positioned to the second transparent window and configured, when powered, for detecting the amount of UV light passing through the exposed fluid sample, the light detector being configured for generating at least one electrical signal having a value corresponding to the light being detected, wherein the UV-LED is configured to be driven by a constant electrical current having a value between 2.5 mA and 13.0 mA.





	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2877